Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. Sir,Nantes June 15, 1782
In consequence of your Desire to be informed what Facilitys or Disadvantages the American Commerce enjoyed or suffered in this Place, I sit down to give you a few outlines on the Subject, which may serve to give you a general Idea, and what Questions you may have to ask afterwards, I will answer as particularly as I can.

The Difficulties attending the commercial Regulations and Duties in this Country are of more Consequence even than the Expence of them, though this is very considerable. This Difficulty is in some Measure unavoidable under the present System. The Farmers General naturally endeavour to make as much annual Revenue as they can; and their Officers are so tied down to rule, that the least trifling Circumstance which renders Goods seizable or otherways perplexes Commerce, is as bad to the Merchant as the most palpable Fraud; for not a Director in any Seaport has the least discretionary Power. If a Sailor steals half a dozen Pound of Tobacco and clandestinely sells it, it on discovery causes as much Trouble to the Merchant, as perhaps the Management of the whole Ship, & the Director can give no relief; So Petitions must be sent to Paris, and the greatest Favour ever obtained is to be let off; by giving a Gratification to the Officers who have been the most troublesome, because that encourages them to trouble us again; Tho’ it very often happens that a heavy Fine is inflicted.
There is an another Regulation which often produces Vexation & is in itself impracticable, The Arrêts du Conseil obliges a Declaration of the Weight and Kind of all Goods to be declared before they are examined and weigh’d; if after Declaration is made there should be any difference in the Quality, or short Weight, they are at once confiscated; if the Declaration be over Weight, the Duty on the Surplus is demanded, tho’ the article does not exist; So that a Merchant who does not know the Weight of his Goods (which is often the Case with the French and almost always the Case with us) must declare what he is sure is more, for fear of Confiscation by declaring too little, and as it is a Matter of Guess Work it is generaly much over.
In regard to Tobacco it is still worse, for an over Declaration would be as bad as a short one in other Instances; for they would then say that the surplus Quantity was really brought in, & has been smuggled into the Country, tho’ the Impracticability of such Smuggling is evident from the Watch that is kept; then comes the Procès Verbal, & the Merchant is condemned, not only to pay the highest Value of the Surplus so supposed to be smuggled, but likewise to pay a heavy fine for being Guilty of what they know he could not do. The Hardship and absurdity however of this has induced the Farmers to allow their Directors to relax in those impossible Cases, and accept a Declaration en attendant a more particular one after the weight is known. But this is a Matter of Favour which must be sollicited for on every Occasion, because everything granted by the Bureau is always sans tirer à Consequence, and if the officer happens to be out of humour, the Merchant must let his Ship remain idle till he can procure an Order from Paris for a permit to unload. This little Sketch will give you a faint Idea of the Vexation we are liable to from the execution of the System of collecting the Revenue here; but to let you know the full extent of it, I should be obliged to write Volumes. I will now give you a few Observations on the Duties and Regulations themselves. The Freight Duty is common to all foreign Ships that navigate from any Port of the French Dominions, and the object of it is to preserve the carrying and coasting Trade to themselves, it is 5. l.t. per Ton & 10. s. per Livre which makes it amt. to 7. l.t. 10. s. per. Ton for the whole Tonnage of a Ship; and the discharging one Box makes the Ship liable for the whole. I believe however the Exemption I obtained for the Aurora about 18 Months ago has extended to all American Ships which come from the west Indies, for nothing has yet been said to me about the Ship Count de Grasse. I believe therefore I shall not trouble you with any Sollicitation on the Subject, but as the Law subsists, and as the Exemption is only a temporary Matter of Favour, this may be included in the general Application. Imports from America are subject to various Duties of which I send you a State inclosed, some of these are inconsiderable in their Nature, but others are serious. That on Tobacco is a town Duty, and was laid on under the head of Medicaments, for Tobacco was never imported in this Kingdom ’till since the War, except for the Farmers (who are exempt from all Town Duties) & for medicines; this latter was so inconsiderable that ¼ of a Denier a hundred now would raise as much money as 29 s. 6. d. used to do. This little Duty therefore has become very considerable & I with other Merchants have paid many Thousand Livres before we were roused to an examination of the Right, we have now refused to pay any more and have petitioned the Consulat here to support our Claim, in the mean time we are sued for what remains due, and Judgement will soon be obtained; we shall then appeal, & so go on ’till we can obtain Redress from Court. What makes this Duty more particularly unjust, is, that it is taken on the Weight of the Tobacco as it comes out of the Ship, and wet or dry is the same Thing. I have been obliged to pay it on Tobacco condemned to be burned; and part of what I am now sued for was a damaged Cargo which sold for only 15 l.t. per hundred while Good Sells for 100 l.t. per hund. This Tobacco Duty is only here; Bordeaux & L’Orient are exempt. I send you a Copy of our Petitions to the Consulat. All these Town Duties or Grants called Octrois are very impolitic, and contrary to the Interest of the Town, for it is the readiest way to turn Business to another Channel. I had a parcel of Peltry arrived here and another at L’Orient, the one cost me 5 per Ct. at least and the other nothing; & what makes the Matter absurd is, that if the Goods come in the Towns by Land the Duty is not exacted; so by Landing the Furs at another Port the Duty may be avoided, so the effect of it is only giving the Merchant the Trouble of evading it which is very shallow Policy. But it is the Duty, or Formality to avoid Duty, on the Exports, that is the most Vexatious; to give you an Idea of this, I must enter into some details which may perhaps be fatiguing, but I cannot otherwise explain myself fully. All the Manufactures & Produce of France are more or less Subject to Dutys when transported from one Province to another; these Dutys are of different Kinds, Droits de Prevoté which go to the Farmers, & Droits Locaux which go to the Seigneurs of the different Places over which they pass. By the following extract of a Letter I wrote to a Friend in Philadelphia some time ago, you will see my Idea on the Subject viz.
“Before I proceed any further, it will be proper to observe to you, that every Province in France exacts certain Duties on all Goods which pass through them; these are called Droits locaux (Local Duties) the Towns in general also exact Duties which are Octrois (grants) besides which the Seigneurs or Nobility are entitled to certain private Duties on all Goods which pass over their Territories; in Addition to all this, there are the Duties of the Farmers General which are indeed the only ones of Consequence, for the others are an immense Detail of trifling things. The Farmers Duty is understood to be a Duty on the Consumption in the Kingdom only, & Goods for Exportation are therefore exempt from it; but in order to obtain this exemption we are subjected to such Forms and such Restrictions as make the Trouble and disadvantage almost equivalent to the Duties themselves, and in small Shippments much more so; for Instance, if I order a Trunck of Silks from Lyons, my Correspondent must enter into a bond under Penalties of four times the Duty to return in three Months a Certificate of its Reception at the Custom House in Nantes; in order to obtain this certificate, I must enter into a Bond of the same Kind, from which I cannot be released ’till after the Custom House Officer certifies having seen the Trunk in the hold of the Ship with all its Seals entire; so that to enjoy this Exemption each Kind of goods of the several Manufactories, should be for one Mark only, and packed by themselves, without having it in my Power to know whether they are well or ill put up ’till after they arrive in America. It is true I might order Goods for ten Correspondents in one Package, and by solliciting Permissions might obtain leave to open them. It must be in the Presence of a Custom House officer that ten Packages must be made of them, and all the other formalities ten times repeated. I have no doubt however that in the Course of time, when the Importance of the American Commerce and the Necessities of giving it every Facility, are better understood, this matter will be so modified as to be less disadvantageous. I have had thoughts of Proposing to the Farmers, with several of whom I have corresponded, to abolish the Exemption of Duty so far as relates to the United States, reducing the Duties to one half or even one third of their present amount. I am confident the Revenue would gain by such a Measure they are defrauded of immense Sums by sham Exportations—smuggling Goods.
I am confident also such a Measure would be beneficial to the American Trade for a Duty, an exemption of which cannot be enjoyed—without as much Disadvantage as its worth, amounts to no exemption at all; and the Facilitys of transacting Business not subject to custom house Formality would be more than adequate to the Expence of half the Duty, but for an American to sollicit the Abolition of what is supposed to be a Priviledge would not place him in an advantageous Light among his Countrymen.”
I confess I do not see how this could be satisfactorily arranged without abolishing the Acquit à Caution as I have mentioned, for it is an endless Trouble and Formality to keep the Identity of the Goods always certain that causes all the Difficulties, and this is so great & so vexatious that the Privilege of an Exemption from Duty is no Privilege to me, as I do not think the Duty sufficient to pay me for my Time, Trouble, Vexation, & Delay and consequently I in general pay as I go, & as I never do these things I am the Dupe of my own Honesty.
If the English mode was adopted it might be better, of granting Drawbacks on exportation about equal to the Dutys & these drawbacks to be made as simple as possible. So as the Multiplicity of Formality might not take up too much time; but this I am sure would never go down, because first they could not be made to Understand the thing; and secondly because if they did, there would be as much trouble and Vexation to prove the Shipping the Goods entitled to the Drawback as there is in the Acquit à Caution, and Numberless Smugglers would make sham Shipments on Ships, receive the Drawback, and the Goods would be taken on shore again, and then cheat as much as they do now; this Way of sham Clearances to exempt Goods from Duty is so much in Practice here, that one Friend Lends his Name and his Ship to another by way of Compliment, as English Members of Parliament Frank Letters. The generous and realy most advantageous way would be to set up of all the Duties at once & leave the Trade free. But the Cry would then be, where is the Revenue to come from? Any Thing but Commerce, if they mean to rise with other Nations & obtain a Preference for the American Trade. For no American will buy at a Ship that sells dear, when he can find one that sells cheap.
The French may think our Commerce worth preserving at a Peace; but if they do, they must begin to encourage it now, so as the mercantile Part of America may understand all the Advantages of trading with them before other Channels open, and being once well fixed in the habit of trading hither they will on the same Terms give a Preference. It is much more easy to fix a Trade in the Channel it is in, by making it so advantageous as not to make it worth while to change, than it is to bring it back again after it has taken another Course.
This is but an imperfect State of the Difficulties we labour under by our Custom House Formalities, for these change every day, according to the whim of the Conseil de la Compagnie, their officers are continually inventing New Vexations to fabricate new Places, and they seem to imagine all mankind but themselves a Set of Cheats. I must however do Justice to the officers here, particularly to the Director, who as far as has been in his Power, has appeared disposed to oblige me.
